Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the title is repeated nearly verbatim.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
"R.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. PG-PUB 2018/0047132 A1, 'LU').
Regarding independent claim 6, LU discloses a control method of a display device, the display device comprising a memory device (LU; FIG. 1, ‘display device 108’ and ‘memory 104/105’; ¶ 0023), the memory device comprising a memory array comprising a plurality of sub-arrays, each sub-array storing extended display identification data (LU; ABSTRACT; “A display controller includes a first memory, a second memory [‘memory device comprising a memory array’] and an address controller. The first memory [‘sub-array’] stores first extended display identification data (EDID). The second memory [‘sub-array’] stores second EDID [‘plurality of sub-arrays, each sub-array storing extended display identification data’]. The address controller sets a predetermined address to one of the first memory and the second memory. The memory set with the predetermined address allows a source device to read the corresponding EDID.”), the control method comprising: 
receiving an identification data request from a host device (LU; ¶ 0003; “A source device [‘host device’], [e.g.], a personal computer or a multimedia player, may obtain [‘receiving’] the EDID [‘identification data’] of the display device through a query [‘request’] and then may provide an appropriate video format for the display device to display.”); and
determining whether to perform an identification data access process according to the identification data request (LU; ¶ 0010; “A method for providing EDID is provided. The method includes: providing … SRAM including a plurality of address intervals each storing one set of EDID; and selecting one of the address intervals and reading the corresponding EDID [‘perform an identification data access process’] from the selected address interval according to an EDID selection instruction [‘according to the identification data request’].”).

    PNG
    media_image1.png
    311
    342
    media_image1.png
    Greyscale

The first embodiment of LU does not explicitly or completely disclose reading extended display identification data stored in a target sub-array of the plurality of sub-arrays of the memory array according to memory address information in response to determining to perform the identification data access process, which is explicitly disclosed by a second embodiment of LU (LU; FIG. 3; ¶ 0027; “FIG. 3 shows … a display device according to another embodiment. … the display system 100 may include three or more memories 109 [‘plurality of sub-arrays of the memory array’]. Each of the memories 109 is an EEPROM, and stores one set of EDID different from another. When an address of a predetermined EEPROM 109 is set as 0XA0 or 0XA01 [‘memory address information’], the source 102 recognizes this EEPROM 109 [‘target sub-array’] and reads the correct the EDID from the EEPROM 109.”
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the control method of a display device of the first embodiment of LU with the reading extended display identification data stored in a target sub-array of the plurality of sub-arrays of the memory array according to memory address information in response to determining to perform the identification data access process of the second embodiment of LU. The motivation for this modification could have been to disclose the possibility of many stores within a memory array to each contain an arbitrary number of EDIDs in order to accommodate a plurality of display types, and further to disclose a method for correctly identifying the particular EEPROM containing the correct EDID at any given time.
Independent claim 1 recites similar limitations and exhibits similar scope when compared to the recitation of independent claim 6; therefore, the same motivation(s) to combine references/embodiments will be maintained in the rejection of independent claim 1.
Regarding claim 1, LU discloses a display device, comprising: a memory device (LU; FIG. 1, ‘display device 108’ and ‘memory 104/105’; ¶ 0023), comprising: 
a memory array comprising a plurality of sub-arrays and each sub-array storing extended display identification data (LU; FIGS. 1, 3; ABSTRACT); 
an input/output logic circuit (LU; FIG. 2A, ‘input/output (GPIO) port 201) configured to receive an identification data request from a host device (LU; FIG. 1, ‘source device 102’) and determine whether to perform an identification data access process according to the identification data request (LU; ¶ 0025; “Each of the EEPROMs includes three inputs E0, E1 and E2. For one EEPROM, EDID stored in this EEPROM is the right one when the three inputs of the EEPROM are at a low level (0). … if the MCU 107 transits a low-voltage signal (0) to the inputs E1 and E2 of the first EEPROM via a first general purpose input/output (GPIO) port 201 (GPIO pin EDID_SEL_16), and transmits a high-voltage signal (1) to the inputs E1 and E2 of the second EEPROM via a second GPIO port 202 (GPIO pin EDID_SEL_26), the three inputs of the first EEPROM 104 are all at a low level (0). Thus, the EDID stored in the first EEPROM 104 may be normally read by the source device 102, and be regarded as correct EDID by the source device 102.”); and 
a control logic circuit configured to read extended display identification data (LU; ¶ 0025; “if the MCU 107 [‘microcontroller unit’ is analogous to ‘control logic circuit’] transmits a low-voltage signal (0) to the inputs E1 and E2 of the first EEPROM via a first general purpose input/output (GPIO) port 201 (GPIO pin EDID_SEL_16), and transmits a high-voltage signal (1) to the inputs E1 and E2 of the second EEPROM via a second GPIO port 202 (GPIO pin EDID_SEL_26), the three inputs of the first EEPROM 104 are all at a low level (0). … the EDID stored in the first EEPROM 104 may be normally read by the source device 102, and be regarded as correct EDID by the source device 102.”) stored in a target sub-array of the plurality of sub-arrays of the memory array according to memory address information in response to determining to perform the identification data access process (LU; FIG. 3; ¶ 0027).
Independent claim 10 recites similar limitations and exhibits similar scope when compared to the recitation of independent claim 6; therefore, the same motivation(s) to combine references/embodiments will be maintained in the rejection of independent claim 10.
Regarding claim 10, LU discloses an electronic system, comprising: 
a host device configured to transmit an identification data request (LU; ¶ 0003; “A source device [‘host device’], [e.g.], a personal computer or a multimedia player, may obtain [‘receiving’] the EDID [‘identification data’] of the display device through a query [‘request’] and then may provide an appropriate video format for the display device to display.”); and 
a memory device (LU; FIG. 1, ‘memory 104/105’; ¶ 0023), comprising: 
a memory array … ([limitation repeated verbatim in claim 1.])  (LU; FIGS. 1, 3; ABSTRACT
an input/output logic circuit … ([limitation repeated almost verbatim in claim 1.])  (LU; FIG. 2A, ‘input/output (GPIO) port 201); 
a control logic circuit … ([limitation repeated verbatim in claim 1.])  (LU; ¶ 0025; “if the MCU 107 [‘microcontroller unit’ is analogous to ‘control logic circuit’]); and 
a controller configured to provide the memory address information (LU; FIG. 1; ¶ 0024; “… the MCU 107 may provide the correct EDID through the address controller 106 for the source device 102 to read. For example, an EDID selection instruction 111 is generated after the user inputs the selection, and the MCU 107 sets a predetermined address with a predetermined definition to the corresponding memory through the address controller 106 according to the EDID selection instruction 111.”).
Regarding claim 2 and claim 7, LU discloses the display device of claim 1 and the control method of claim 6, wherein the identification data request comprises a device selection address, wherein the step of determining whether to perform the identification data access process according to the identification data request comprising: 
comparing the device selection address of the identification data request with a device address of the memory device (LU; FIG. 4; ¶ 0028; “… the MCU 107 obtains the first extended display identification data EDID 1 and the second extended display identification data EDID 2, and stores the EDID 1 and the EDID 2 to the first address interval and the second address interval of the SRAM 402, respectively. The MCU 107 receives the EDID selection instruction 111, and outputs an address selection instruction. The address controller 106 receives the address selection instruction, and selects the corresponding EDID from one of the first address interval and the second address interval [‘comparing the device selection address’]. When the user selects the EDID 1, the address controller 401 provides the EDID 1 stored at the first address interval to the source device 102. When the user selects the EDID 2, the address controller 401 provides the EDID 2 stored at the second address interval to the source device 102.”)
determining to perform the identification data access process when the device selection address of the identification data request matches the device address of the memory device (LU; ¶ 0010; “A method for providing EDID is provided. The method includes: providing … SRAM including a plurality of address intervals each storing one set of EDID; and selecting one of the address intervals and reading the corresponding EDID [‘perform an identification data access process’] from the selected address interval according to an EDID selection instruction [‘according to the identification data request’].”).
Regarding claim 3 and claim 8, LU discloses the display device of claim 1 and the control method of claim 6, wherein the step of reading the extended display identification data stored in the target sub-array of the plurality of sub-arrays of the memory array according to the memory address information in response to determining to perform the identification data access comprising: 
in response to determining to perform the identification data access process, selecting the target sub-array and reading the extended display identification data stored in the target sub-array of the plurality of sub-arrays of the memory array according to the memory address information (LU; FIGS. 2A-2D; ¶ 0026; “In the I2C bus protocol, 0XA0h and 0XA1h are slave addresses of a memory of a Display Data Channel Standard, Level 2B (DCC2B) monitor. That is to say, when the address is set as 0XA0 or 0XA1, the EDID stored in the EEPROM is considered correct. Thus, the source device 102 may read the correct EDID.”).
Regarding claim 4 and claim 9, LU discloses the display device of claim 1 and the control method of claim 6, wherein the memory device is an electrically erasable programmable read only memory (LU; FIG. 3; ¶ 0009; “A method for providing EDID … includes providing a plurality of memories, storing one set of EDID into each of the memories, and setting an address of one of the memories as a slave address of an electrically-erasable programmable read-only memory (EEPROM) defined in an inter-integrated circuit (I2C) bus protocol.”).
Regarding claim 5, LU discloses the display device of claim 1, further comprising: Page 14 of 17a controller configured to provide the memory address information (LU; FIG. 1; ¶ 0023; “… a display system 100 includes a display controller 101 and a source device 102. The display controller 100 includes … an address controller 106 [which] is connected to the first memory 104 and the second memory 105. … each of the first memory 104 and the second memory 105 is a … (EEPROM). The address controller 106 may set an address of the first memory 104 and may also set an address of the second memory 105. The source device 102 [‘host device’] may be a graphic card, a set-top box (STB), a personal computer, or other devices providing video sources. … the display controller 101 is connected to the source device 102 via an inter-integrated circuit (I2C) bus 110. … the I2C bus 110 is connected to the [two memories].”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 





/JONATHAN M COFINO/Examiner, Art Unit 2619   

/VU NGUYEN/Primary Examiner, Art Unit 2619